—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered December 20, 1996, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him to a term of 4 to 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.